NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



CHRISTOPHER SMITH,                            )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D18-307
                                              )
U.S. BANK TRUST, N.A., as                     )
Trustee for LSF9 MASTER                       )
PARTICIPATION TRUST,                          )
                                              )
              Appellee.                       )
                                              )

Opinion filed July 3, 2019.

Appeal from the Circuit Court for Pinellas
County; John A. Schaefer, Judge.

Mark P. Stopa of Stopa Law Firm,
Tampa(withdrew after briefing), and Latasha
Scott of Lord Scott, PLLC, Tampa(withdrew
after briefing), for Appellant.

Christopher Smith, pro se.

Daniel S. Stein and Mary Pascal Stella
of Popkin & Rosaler, P.A., Deerfield Beach,
for Appellee.


PER CURIAM.


              Affirmed.


KHOUZAM, C.J., KELLY and SMITH, JJ., Concur.